


110 HR 2319 IH: TRICARE Mail-Order Pharmacy Pilot

U.S. House of Representatives
2007-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2319
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2007
			Mr. Bilirakis
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To establish a Mail-Order Pharmacy Pilot
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 TRICARE Mail-Order Pharmacy Pilot
			 Program Act.
		2.Mail-Order Pharmacy
			 Pilot Program
			(a)RequirementThe
			 Secretary of Defense shall conduct a pilot program to educate and motivate
			 beneficiaries to voluntarily increase their use of the TRICARE mail-order
			 pharmacy.
			(b)Scope of Pilot
			 ProgramThe pilot program shall include at least 2,000 eligible
			 beneficiaries in each TRICARE region, of whom at least 1,000 in each TRICARE
			 region shall be enrolled in Medicare Part B. Beneficiaries chosen to
			 participate in the pilot program should be those who have filled prescriptions
			 for one or more maintenance medications in the TRICARE retail pharmacy system
			 and who have not previously used the TRICARE mail-order pharmacy.
			(c)Duration of
			 Pilot ProgramThe pilot program shall begin no later than March
			 1, 2008, and shall continue for two years.
			(d)Administration
			 of Pilot ProgramThe Secretary shall consult with representatives
			 of beneficiary associations in designing, executing, and evaluating the results
			 of the pilot program, which shall, at a minimum—
				(1)offer mail-order
			 medications within the TRICARE formulary to pilot program participants at a
			 beneficiary copayment of zero;
				(2)provide each
			 beneficiary chosen for the pilot program an individual notification letter
			 explaining the advantages to the beneficiary in terms of the convenience of
			 home delivery and cost savings;
				(3)provide a
			 personalized summary for each such beneficiary indicating the savings such
			 beneficiary personally would have realized had the beneficiary used the
			 mail-order system for the specific medications such beneficiary was prescribed
			 during a previous 12-month period;
				(4)provide simplified
			 application and instruction guidelines and such other information as the
			 Secretary deems useful to facilitate the beneficiary’s expedited use of the
			 mail-order pharmacy; and
				(5)survey
			 beneficiaries selected for the pilot program to determine members’
			 understanding of and satisfaction with the mail-order pharmacy program, the
			 factors that motivated them to use or not use the mail-order pharmacy program,
			 the specific reasons for any dissatisfaction with the mail-order pharmacy
			 program, the extent to which they found the Secretary’s instruction materials
			 helpful, the extent to which they would recommend other beneficiaries’ use of
			 such program, and suggestions for ways to further increase beneficiaries’ use
			 of the mail-order pharmacy.
				(e)ReportsThe
			 Secretary shall provide reports to the Committees on Armed Services of the
			 Senate and House of Representatives on October 1, 2008, April 1, 2009, and
			 October 1, 2009, to include—
				(1)the extent to
			 which beneficiaries selected for the pilot program shifted their use between
			 pharmacy venues;
				(2)the extent to
			 which such behavior changes affected pharmacy costs for the Department of
			 Defense and the beneficiaries, respectively;
				(3)summaries of
			 beneficiary survey results, to the extent they are available on the date of
			 each report;
				(4)an assessment of
			 the effect of reducing the mail-order copay to zero on pharmacy program costs
			 and the advisability of expanding the pilot program initiative to include all
			 eligible beneficiaries; and
				(5)any other
			 analysis, observations, and recommendations the Secretary may deem
			 appropriate.
				
